308 F.2d 807
George J. SHEDLER, Jr., a minor by and through his father and next friend, George J. Shedler, Sr., Plaintiff-Appellee,v.Anthony MICHALS and Wayne Michals, Defendants-Appellants.
No. 86.
Docket 27653.
United States Court of Appeals Second Circuit.
Argued October 30, 1962.
Decided October 30, 1962.

Appeal from the United States District Court for the District of Connecticut, William H. Timbers, Judge.
Defendants appeal from a verdict and judgment in favor of the plaintiff for damages for personal injuries caused by the negligent operation of a motor vehicle operated by defendant Anthony Michals with the permission of his father, the owner, defendant Wayne Michals.
Ronald D. Williams, of Pullman, Comley, Bradley & Reeves, Bridgeport, Conn. (William B. Rush, of Pullman, Comley, Bradley & Reeves, Bridgeport, Conn., on the brief), for defendants-appellants.
David S. Maclay, of Marsh, Day & Calhoun, Bridgeport, Conn., for plaintiff-appellee.
Before CLARK, FRIENDLY and MARSHALL, Circuit Judges.
PER CURIAM.


1
We are convinced that the judge fairly submitted the issues to the jury, and its verdict in favor of the plaintiff is amply supported by the evidence. The judgment is affirmed in open court.